Citation Nr: 1147431	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-06 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) 
in Canandaigua, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred at the Canton-Potsdam Hospital in Potsdam, New York from April 26 to April 27, 2009.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The agency of original jurisdiction (AOJ) has indicated that the Veteran served from August 5 to 22, 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 denial of a claim for payment or reimbursement of expenses incurred at a private medical facility by the Canandaigua VAMC in Canandaigua, New York.  The Board notes that the initial denial appears to have come from the Albany, New York VAMC.  Since, however, this matter has been handled by the Canandaigua VAMC.


REMAND

Payment by VA for services rendered for a nonservice-connected condition in a non-VA facility under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 27.1000-1008 (2011) is sought by the Veteran.  To be eligible for payment under these provisions, the treatment must satisfy all of the following conditions:

(1) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care; 
(2) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health; 
(3)  A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 
(4) The care beyond the initial emergency evaluation and treatment was for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility, with the medical emergency lasting only until stabilization of the Veteran; 
(5) The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;
(6) The Veteran is financially liable to the non-VA provider of the emergency treatment; 
(7) The Veteran has no health insurance coverage for payment or reimbursement for the emergency treatment; 
(8) The Veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and
(9) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability.  (Eligibility under § 1728 is neither claimed nor apparent from the record as the Veteran was not treated for a service-connected disability.)

See 38 C.F.R. § 17.1002.

In this case, the Veteran was hospitalized from April 25, 2009 to April 27, 2009 at Canton-Potsdam Hospital, a private hospital in Potsdam, New York.  The evidence of record shows that on April 25, 2009, the Veteran presented at the emergency room with shortness of breath, diaphoresis, and weakness.  When his condition was marked as improved but not stable, he was admitted to the hospital (ICU-3) for further treatment.  The Board notes that his treatment included intravenously administered medication.  The Veteran was discharged on April 27, 2009.

In this case, VA conceded that the Veteran's treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at the private hospital for April 25, 2009.  The dispute herein is with the denial of payment for services provided from April 26, 2009 to April 27, 2009.  

The AOJ found in essence that by April 26, 2009, the Veteran's condition had stabilized sufficiently for transfer to a VAMC facility, which was feasibly available.

With regard to stabilization, claims for payment or reimbursement of the costs of emergency hospital care or medical services not previously authorized will not be approved for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121.  For the purpose of payment or reimbursement of the expense of emergency hospital care not previously authorized, an emergency shall be deemed to have ended at that point when a VA physician has determined that, based on sound medical judgment, a Veteran who received emergency hospital care could have been transferred from the non-VA facility to a VA medical center for continuation of treatment for the disability.  Id.  From that point on, no additional care in a non-VA facility will be approved for payment.  Id. 

In the context of the foregoing, the Board notes that while some facts are not in dispute, a remand is necessary to clarify others.  The issue in dispute is at what point the Veteran became stabilized such that he could be discharged or transferred to a VA or other Federal facility, and whether a VA or other Federal facility was feasibly available at that time. 

The VAMC determined that the Veteran's point of stabilization was April 26, 2009 and that VA facilities were feasibly available from that date.  The sole rationale supplied in the statement of the case was that the VAMC Chief of Staff reviewed the record and determined that VA treatment was available.  The Veteran, however, asserts that he was told by a physician at Canton-Potsdam Hospital that he was not in stable condition and argues that he could not have been transferred to a VA facility safely.  Accordingly, the Board finds that a medical opinion is required from an appropriate VA physician concerning whether the Veteran could have been transferred safely at any time between April 26 and April 27, 2009, to a VA facility for continuation of medical treatment.  The VA physician must be provided with a copy of the file and review the evidence of record prior to rendering his/her opinion as to whether the Veteran was sufficiently stable for transfer and when.  The physician must provide a rationale for any opinion reached.  A conclusory statement is not sufficient in this case as a medical determination is required and the basis for the medical determination must be included.  Bellezza v. Principi, 16 Vet. App. 145, 149 (2002).  The Board also requires information regarding the actual feasibility of transfer to a VA facility.

An attempt to obtain additional pertinent hospital records should be made.  The consolidated health record (CHR) contains records dated on April 25, 2009, several undated records and a consultation report dated on April 27,2009 which noted that vital signs were stable.  It does not appear that the complete records related to the hospitalization of the Veteran for the period of April 25 to April 27, 2009 have been obtained.  An attempt to obtain those records should be made prior to sending the claim for the requested medical opinion.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization from the Veteran, request that complete records related to the hosptializaiton of athe Veteran from April 25 to27, 2009 at the Canton-Potsdam Hospital in Potsdam, New York.  All records obtained must be associated with the CHR.

2.  Request a medical opinion from a VA physician concerning whether, during his period of hospitalization, the Veteran was sufficiently stable for transfer to a VA facility for continuation of medical treatment and when, and whether it would have been feasible to transfer him to such a facility in this case.  (This should be done after the development requested in paragraph 1 above is completed.)  The physician must provide a rationale for each opinion reached.  As noted, conclusory statements or use of a form with circled reasons, without explanation, is not acceptable. 

3.  After undertaking any other development deemed appropriate, the VAMC should re-adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the disposition of the claim remains unfavorable, the VAMC should furnish the Veteran with a supplemental statement of the case that provides notice of the applicable statutory and regulatory provisions and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



